DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US-PAT-NO: 11010640) in view of Fridman (WO 2018/015811).

Regarding claims 1, 8, and 15, teaches an apparatus for scene filtering using motion estimation, the apparatus configured to perform steps comprising: 
filtering, from the camera data, the one or more pixels; and 
 training, based on the filtered camera data, a neural network (see Col. 4, lines 5-14, determining the set of training data comprises determining a filtered set of training data from the set of vehicle data and determining the set of training data from the filtered set of training data. In some embodiments, the filtered set of training data comprises the set of training data filtered based at least in part on whether image quality is above an image quality threshold. Image quality can be measured as having the correct number of video frames, no corruption in the video (e.g., a video decoder can successfully decode the video); see Fig. 4C, Col. 12, lines 5-10, vehicle event data is filtered for quality level, for example, vehicle event data is filtered for quality level such that video events have sufficient number of pixels (e.g., 512×512, 256×256, 299×299, 224×224, etc.). In some embodiments, the video quality level is determined by a pixel size of the frame; see Fig. 4C, Col. 8 and 9, lines 65-67 3and 1-2,).
However, Daniels does not expressly teach identifying, in camera data from an autonomous vehicle, based on motion relative to the autonomous vehicle, one or more pixels.
Fridman teaches that the ego motion of the camera (and hence the vehicle body) may be estimated based on an optical flow analysis of the captured images. An optical flow analysis of a sequence of images identifies movement of pixels from the sequence of images, and based on the identified movement, determines motions of the vehicle. The ego motion may be integrated over time and along the road segment to reconstruct a trajectory associated with the road segment that the vehicle has followed (see paragraph 250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniels by Fridman for providing the ego motion of the camera (and hence the vehicle body) may be estimated based on an optical flow analysis of the captured images. An optical flow analysis of a sequence of images identifies movement of pixels from the sequence of images, and based on the identified movement, determines motions of the vehicle, as teach identifying, in camera data from an autonomous vehicle, based on motion relative to the autonomous vehicle, one or more pixels. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 2, 9, and 16. The apparatus of claim 8, the combination teaches wherein identifying the one or more pixels comprises
identifying, as the one or more pixels, one or more pixels associated with stationary motion and/or one or more pixels associated with motion away from the autonomous vehicle (see Fridman, Fig. 3, paragraph 139).


Regarding claims 5, 12, and 19. The apparatus of claim 8, the combination teaches wherein filtering, from the camera data, the one or more pixels comprises one or more of blacking out the one or more pixels or zeroing out an error function applied to the one or more pixels (see Fridman, Fig. 2, paragraph 127, including a rolling shutter, one or more of image capture devices 122, 124, and 126 may include a selectable horizontal blanking period imposed before or after acquisition of image data associated with a row of pixels of an image sensor in image capture device 122).

Regarding claims 6, 13, and 20. The apparatus of claim 8, the combination teaches wherein the steps further comprise providing the trained neural network to one or more autonomous vehicles (see Daniels, Fig. 3, Col. 8, lines 65-67, model trainer 306 builds a model by training a machine learning model, a neural network, or any other appropriate model. Model trainer 306 builds the model utilizing vehicle event data stored in vehicle event data 314 and associated event data labels stored in event data labels 316).

Regarding claims 7 and  14. The apparatus of claim 8, the combination teaches wherein the trained neural network is configured to determine, based on sensor data, one or more autonomous vehicle control operations (see Fridman, Fig. 34-35, paragraph 461-463, process 3500 may include additional operations or steps. For example, process 3500 may further include adjusting a steering system of the vehicle based on the autonomous steering action).


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US-PAT-NO: 11010640) in view of Fridman (WO 2018/015811), and further in view of Kraft (PGPUB: 20170140245).

Regarding claims 3, 10, and 17. The apparatus of claim 8, the combination does not expressly teach wherein identifying the one or more pixels comprises: 
identifying, for each pixel of the camera data, a corresponding motion vector; and
determining, based on each pixel and the corresponding motion vector, whether to include a respective pixel in the identified one or more pixels.
Kraft teaches:
identifying, for each pixel of the camera data, a corresponding motion vector (see Fig. 4, paragraph 62, the feature vector 410 shown in FIG. 4 may have at least one feature representing a relative position of a blob within an image. In one example embodiment, in which the pixel blob identification module 103 identifies blobs, a feature 410a may represent whether a blob is located between the pair of edges corresponding to the vehicular path; this feature teaches the machine learning model 106 that the blob may represent a moving vehicle on a vehicular path); and
determining, based on each pixel and the corresponding motion vector, whether to include a respective pixel in the identified one or more pixels (see Fig. 2, 7, and 10, paragraph 87, a vehicular path 1001 and two pixel blobs 1002 and 1003 that correspond to a moving vehicle identified by the application of the process described above with reference to FIG. 7. The traffic analysis module 107 determines a directional vector for the blobs corresponding to each moving vehicle by determining a difference between a centroid of each of the corresponding blobs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Kraft for providing in which the pixel blob identification module 103 identifies blobs, a feature 410a may represent whether a blob is located between the pair of edges corresponding to the vehicular path and the traffic analysis module 107 determines a directional vector for the blobs corresponding to each moving vehicle by determining a difference between a centroid of each of the corresponding blobs. Therefore, combining the elements from prior arts according to known methods and technique such as pixel blobs vector and determining a directional vector would yield predictable results.


Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US-PAT-NO: 11010640) in view of Fridman (WO 2018/015811), in view of Kraft (PGPUB: 20170140245), and further in view of Reda (PGPUB: 20190297326).

Regarding claims 4, 11, and 18. The apparatus of claim 10, the combination does not expressly teach wherein identifying, for each pixel of the camera data, the corresponding motion vector comprises providing the video data to another neural network.
Reda teaches that receiving an input that includes the sequence of video frames and at least one optical flow; processing the input by layers of a first neural network to generate a set of parameters; and generating the predicted video frame based on the set of parameters. Each optical flow maps pixels from a particular video frame to motion vectors that identify corresponding pixels in a corresponding video frame in the sequence of video frames. The set of parameters includes a displacement vector and at least one convolution kernel for each pixel of a plurality of pixels in the predicted video frame (see paragraph 7); receiving an input that includes the sequence of video frames and at least one optical flow; processing the input by layers of a first neural network to generate a set of parameters; and generating the predicted video frame based on the set of parameters. Each optical flow maps pixels from a particular video frame to motion vectors that identify corresponding pixels in a corresponding video frame in the sequence of video frames. The set of parameters includes a displacement vector and at least one convolution kernel for each pixel of a plurality of pixels in the predicted video frame (see paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Reda for providing processing the input by layers of a first neural network to generate a set of parameters; and generating the predicted video frame based on the set of parameters. Each optical flow maps pixels from a particular video frame to motion vectors that identify corresponding pixels in a corresponding video frame in the sequence of video frames, as wherein identifying, for each pixel of the camera data, the corresponding motion vector comprises providing the video data to another neural network. Therefore, combining the elements from prior arts according to known methods and technique such as maps pixels from a particular video frame to motion vectors and neural network, would yield predictable results. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667